        CASE 0:18-cv-03279-MJD-TNL Document 1 Filed 11/29/18 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MINNESOTA


 Nicholas James Duchateau,                             Case No. _______________

                              Plaintiff,
                                                        NOTICE OF REMOVAL
 v.

 First Advantage Background Services
 Corp.,

                              Defendant.


         Pursuant to 28 U.S.C. §§ 1331, 1332, 1441 and 1446, Defendant First Advantage

Background Services Corp. (“First Advantage”) hereby removes the above-captioned

litigation to the United States District Court for the District of Minnesota. As grounds for

removal, First Advantage states as follows:

                   I. THIS COURT HAS REMOVAL JURISDICTION.

         1.      This litigation involves a Complaint by Plaintiff Duchateau against

Defendant First Advantage. Exhibit A.

         2.      The Complaint is captioned in the Minnesota District Court for the Fourth

Judicial District, Hennepin County, Minnesota. Id.

         3.      Federal law permits a Defendant that has been sued in state court to remove

a “civil action … of which the district courts of the United States have original jurisdiction

… to the district court of the United States for the district and division embracing the place

where such action is pending.” 28 U.S.C. § 1441(a).




4841-8571-0209
        CASE 0:18-cv-03279-MJD-TNL Document 1 Filed 11/29/18 Page 2 of 4



         4.      Federal law defines this Honorable Court’s “original jurisdiction” to include

“civil actions arising under the Constitution, laws, or treaties of the United States.” 28

U.S.C. § 1331.

         5.      Plaintiff’s Complaint pleads three claims which arise under the “law[] … of

the United States.” Exhibit A at ¶¶ 46-51 (alleging breach of the Fair Credit Reporting Act

(“FCRA”) at 15 U.S.C. § 1681e(b)); ¶¶ 52-57 (alleging breach of the FCRA at 15 U.S.C.

§ 1681k); ¶¶ 58-63 (alleging breach of the FCRA at 15 U.S.C. § 1681i).

         6.      Because these three claims arise under federal law, the Complaint presents a

federal question under 28 U.S.C. § 1331 and falls within this Honorable Court’s original

jurisdiction under 28 U.S.C. § 1441(a).

         7.      Because these three claims arise under federal law, “the entire action may be

removed,” despite the fact that Plaintiff’s Complaint includes one claim under Minnesota

law. 28 U.S.C. § 1441(c)(1)(B); see also Exhibit A at ¶¶ 64-68, alleging a violation of

Minn. Stat. § 332.70.

         8.      Because Hennepin County, Minnesota is within this Honorable Court’s

judicial district, this Honorable Court “embrac[es] the place where [this] action is pending”

and has removal jurisdiction under 28 U.S.C. § 1441(a).

                     II. THIS NOTICE OF REMOVAL IS TIMELY.

         9.      A defendant must remove litigation to federal court “within 30 days after the

receipt by the defendant, through service or otherwise, of a copy of the initial pleading

setting forth the claim for relief upon which such action or proceeding is based.” 28 U.S.C.

§ 1446(b)(1).


4841-8571-0209                                 2
        CASE 0:18-cv-03279-MJD-TNL Document 1 Filed 11/29/18 Page 3 of 4



         10.     First Advantage received Plaintiff’s Complaint on October 30, 2018.

Exhibit B.

         11.     Because First Advantage is filing this Notice of Removal within 30 days

from the date of receipt – i.e., by November 29, 2018, which is 30 days from October 30,

2018 – the Notice of Removal is timely.

                     III. THIS NOTICE OF REMOVAL IS PROPER.

         12.     In accordance with 28 U.S.C. § 1446 (b), attached hereto as Exhibit A are

copies of “all process, pleadings, and orders served upon” First Advantage in this litigation.

         13.     Pursuant to 28 U.S.C. § 1446(d), the undersigned certifies that immediately

after the filing of this Notice of Removal in this Court, a Notice of Notice of Removal

(attached hereto as Exhibit C) will be filed in the Minnesota District Court for the Fourth

Judicial District, Hennepin County, Minnesota, and will be served on all parties.

         WHEREFORE, Defendant First Advantage gives notice that the above-captioned

litigation has been removed from the Minnesota District Court for the Fourth Judicial

District, Hennepin County, Minnesota to the United States District Court for the District

of Minnesota.

 Date: November 29, 2018                     NILAN JOHNSON LEWIS PA

                                             By: s/ David A. James
                                                  David A. James (Reg. No. 337389)
                                                  120 South Sixth Street, Suite 400
                                                  Minneapolis, MN 55402
                                                  612-305-7573
                                                  FAX: 612-305-7501
                                                  djames@nilanjohnson.com

                                                   Local Counsel for Defendant First
                                                   Advantage


4841-8571-0209                                 3
        CASE 0:18-cv-03279-MJD-TNL Document 1 Filed 11/29/18 Page 4 of 4



                            CERTIFICATE OF SERVICE

         I hereby certify that on November 29, 2018, I served the foregoing Notice of

Removal on Plaintiff Nicolas Duchateau by sending the same to Plaintiff’s counsel via

email per agreement of counsel, addressed to:

                                John H. Goolsby, Esquire
                               Goolsby Law Office, LLC
                            475 Cleveland Ave. N, Suite 212
                                  Saint Paul, MN 55104
                               Telephone: (651) 646-0153
                            jgoolsby@goolsbylawoffice.com


                                        /s/ David A. James
                                        David A. James
                                        Nilan Johnson Lewis PA




4841-8571-0209                             4
